PER CURIAM.
This cause brings for review by direct appeal an order of the Circuit Court of Leon County, Florida, dismissing a bill of complaint in which the plaintiffs challenged the constitutionality of Florida Statute § 561.29, F.S.A. An examination of certified copies of the pleadings and orders filed in the court below indicates that the constitutionality vel non of the Act aforementioned was the principal subject of the litigation, and that the decree of the trial court, denying the re*661lief sought and dismissing the bill, involved such question. In this posture this court 'has sufficient color of jurisdiction to stay proceedings temporarily in the lower court, .and to pursue further a determination of its jurisdiction to proceed with the cause. An order entered nunc pro tunc by the trial judge advising this court whether or not in his decision he passed upon the constitutionality of Florida Statute § 561.29, F.S.A., would enable us to perform our constitution.al duty of making a determination of whether such cause should be retained here for final adjudication or should be transferred to the District Court of Appeal. We therefore do not decide the question of our ■complete jurisdiction at this time, but rather, without acting thereon, relinquish control of this cause to the trial court temporarily for a period of thirty days and for the sole and only purpose of having the trial court enter an order clarifying its original final decree by stating whether or not it was his intention to pass upon and uphold the constitutionality of the statute involved.
Upon receipt of a copy of this order, the trial court is respectfully requested and directed to forthwith enter an order nunc pro tunc clarifying the order appealed from by stating whether or not the trial court considered, passed upon and decided the constitutionality of the statute under attack. See State v. Bruno, Fla., 104 So.2d 588.
Upon entry of such order, the Clerk of the trial court is directed to forward a certified copy thereof to this court and to counsel of record for each of the parties hereto. This court will thereafter determine its jurisdiction in this cause, and either retain and decide the cause, or transfer it to the appropriate District Court of Appeal.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and ERVIN, JJ., concur.